UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7964


ANTHONY LEON HOOVER,

                 Petitioner – Appellant,

          v.

BUTCH JACKSON,

                 Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:13-cv-00892-JAB-LPA)


Submitted:   May 30, 2014                   Decided:   June 6, 2014


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Leon Hoover, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony    Leon    Hoover        seeks    to    appeal        the    district

court’s    order    adopting   the   report      and       recommendation          of    the

magistrate judge and dismissing Hoover’s 28 U.S.C. § 2254 (2012)

petition as successive.         The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

See   28   U.S.C.     § 2253(c)(1)(A)          (2012).            A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies      this     standard         by         demonstrating          that

reasonable     jurists      would    find      that        the        district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief     on    procedural        grounds,       the        prisoner        must

demonstrate    both    that    the   dispositive           procedural        ruling      is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Hoover has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense     with    oral    argument    because           the     facts     and    legal



                                         2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3